103 F.3d 119
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Carson W. MUNGO, Plaintiff--Appellant,v.John SIMPSON, Director of United States Parole Commission;Kathy Hawk, Director of Bureau of Prisons;  F. Collinsworth;Gretchen Robinson;  Steve Conrad;  Ben Huger;  Walter E.Black, Jr., Probation Officer;  Bill Cox, Defendants--Appellees.
No. 96-7354.
United States Court of Appeals, Fourth Circuit.
Decided Nov. 20, 1996.

Carson W. Mungo, Appellant Pro Se.  John Warren Stone, Jr., Assistant United States Attorney, Greensboro, North Carolina, for Appellees.
M.D.N.C.
DISMISSED.
Before RUSSELL and WIDENER, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant filed an untimely notice of appeal.  We dismiss for lack of jurisdiction.  The time periods for filing notices of appeal are governed by Fed.  R.App. P. 4.  These periods are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Parties to civil actions have sixty days within which to file in the district court notices of appeal from judgments or final orders.  Fed. R.App. P. 4(a)(1).  The only exceptions to the appeal period are when the district court extends the time to appeal under Fed.  R.App. P. 4(a)(5) or reopens the appeal period under Fed.  R.App. P. 4(a)(6).


2
The district court entered its order on March 28, 1995;  Appellant's notice of appeal was filed on July 31, 1996.  Appellant's failure to note a timely appeal or obtain either an extension or a reopening of the appeal period leaves this court without jurisdiction to consider the merits of Appellant's appeal.  We deny Appellant's objections to the application of the Prison Litigation Reform Act, and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED